internal_revenue_service number release date index number ----------------- ------------------------------------------------------------ ------------------------------------------------ -------------------------------------------- ----------------------------------- ------------------------------- ------------------------------------------ ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- ------------------------ telephone number ------------------- refer reply to cc ita b03 plr-111513-12 date june legend taxpayer parent year year tax preparer ty ------- ------- ty ------- ------- ------------------------------------------ -------------------------------------------- ------- ------- ---------------------- dear ---------------- this responds to your letter dated date submitted by your authorized representatives requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make an election under sec_198 of the internal_revenue_code to deduct qualified_environmental_remediation_expenditures qer expenditures_for year and year facts taxpayer is a wholly owned subsidiary of parent however during the taxable years at issue taxpayer was the common parent of its own consolidated_group taxpayer is responsible for a share of the costs necessary for environmental remediation of a parcel of land taxpayer incurred and deducted qer expenditures during year and year it was taxpayer’s intent understanding and expectation that tax preparer would follow all applicable procedures to deduct the qer expenditures tax preparer prepared taxpayer’s federal_income_tax returns for year and year tax preparer included the proper amounts on the line for other deductions on taxpayer’s forms plr-111513-12 u s_corporation income_tax return for year and year tax preparer attached the schedule required by revproc_98_47 1998_2_cb_319 to the forms and labeled all environmental expense deductions as environmental however on both schedules tax preparer did not write sec_198 election on the line on which the qer expenditures separately appear taxpayer’s personnel did not identify the error when they reviewed the federal_income_tax returns because the requirements to make the election were outside their knowledge and expertise it is represented that taxpayer’s personnel relied on tax preparer to accurately prepare taxpayer’s returns and were not aware of the inadvertent error at the time the year return were filed taxpayer represents that the expenditures_for which it requests relief meet all of the requirements of sec_198 including the sec_198 statement designating the site as a qualified_contaminated_site taxpayer further represents the expenditures_for year and year do not relate to expenditures made for depreciable_property as described in sec_198 taxpayer’s federal_income_tax returns for year and year are currently under examination by the internal_revenue_service tax preparer’s omission of the correct label was discovered during the examination as a result taxpayer seeks an extension of time to perfect sec_198 election for year and year law analysis sec_198 of the code provides in part that a taxpayer may elect to treat any qer expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred under sec_198 a qualified_environmental_remediation_expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site revproc_98_47 provides the procedures for taxpayers to make the election under sec_198 to deduct any qer expenditure under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qer expenditures are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see sec_3 of revproc_98_47 plr-111513-12 section dollar_figure of revproc_98_47 provides that if for any taxable_year the taxpayer pays or incurs more than one qer expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for that year thus the taxpayer may make a sec_198 election with respect to a qer expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified_contaminated_site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qer expenditures sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to mean an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts sec_301_9100-3 plr-111513-12 under sec_301_9100-3 a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of the income_tax regulations and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the internal_revenue_service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under sec_301_9100-3 taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that made the election appear advantageous based on the facts represented taxpayer acted reasonably and in good_faith taxpayer reasonably relied on a qualified_tax professional to prepare its returns and such tax professional attempted to make the election but inadvertently omitted the label necessary to perfect the election in addition the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result plr-111513-12 in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable years in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment ruling based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly an extension of time is hereby granted for taxpayer to perfect the election under sec_198 to deduct qer expenditures_for year and year in this regard we will consider the sec_198 elections for year and year to have been perfected not withstanding tax preparer’s omission a copy of this letter_ruling should be associated with the forms except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qer expenditures under sec_198 this ruling simply extends the period of time in which taxpayer may make an election under sec_198 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely merrill d feldstein senior counsel branch income_tax accounting cc
